Citation Nr: 9907830	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-22 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from January 1968 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for PTSD and assigned a 10 percent disability 
rating.  By rating decision dated in December 1996, the 
disability evaluation was increased to 50 percent disabling 
effective to the date of claim.

In October 1997, the Board remanded this case, in part, to 
allow the appellant to clarify his choice as to the current 
holder of his power of attorney (POA).  Initially in this 
appeal, he had been represented by James W. Stanley, Jr., 
Esq.  However, on November 26, 1996, he executed a Form 21-22 
which designated the Disabled American Veterans (DAV) as the 
holder of his POA.  However, a report of contact, dated on 
December 13, 1996, records his comment that Attorney Stanley 
still held his POA.

By letter dated October 20, 1997, the RO sent a letter to the 
appellant advising him that his VA Form 21-22 designated the 
Disabled American Veterans (DAV) as the holder of his POA.  
It was indicated that, if he desired different 
representation, he needed to execute a written POA 
designating such choice.  The appellant failed to respond 
and, thus, the Board can only assume that he is satisfied 
with his current POA of record, DAV.  The Board further notes 
that DAV has recently filed briefs on the appellant's behalf 
at both the regional and national levels, and the appellant 
has been adequately represented in this appeal.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's PTSD does not result in more than 
considerable social and industrial impairment or more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circulatory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships..

3.  The appellant's PTSD does not produce an exceptional or 
unusual disability picture with related factors such as need 
for frequent hospitalization or marked interference with 
employment.


CONCLUSION OF LAW

The criteria for an increased rating for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.7, 4.132, Part 4, Diagnostic Code 9411 
(1995-1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Summary

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  Furthermore, the appellant has undergone recent VA 
examination and has been interviewed for recent VA Social and 
Industrial Survey.  The record does not reveal any additional 
sources of relevant information which may be available 
concerning the present claim.  The Board accordingly finds 
the duty to assist him, mandated by 38 U.S.C.A. § 5107, has 
been satisfied.

The appellant contends, in essence, that his PTSD 
symptomatology, which includes sleep disturbance, disturbing 
dreams, intrusive thoughts, hypervigilance, depression, 
anxiety, internalized anger and undermined self- confidence, 
interferes with his daily life and precludes his ability to 
maintain relationships in both a social and industrial 
setting. 

In a letter dated in December 1993, Gilbert C. Evans, M.D., a 
general practitioner who is a member of the American Academy 
of Disability Evaluating Physicians, indicated that the 
appellant demonstrated hypervigilance, fear of impending doom 
and mistrust related to Vietnam.  He had a fear of sudden 
incapacitation or death regarding a vascular problem which 
was the same fear he felt in Vietnam.  He also felt his early 
deterioration and possible death would leave his daughter 
abandoned.  Dr. Evans was of the opinion that the appellant's 
military service sensitized him to this concept and his 
proven illnesses freshened that insecurity on a daily basis.

In April 1994, the appellant underwent his first VA 
psychiatric examination for PTSD.  He reported to the 
examiner his history of exposure to stressors in Vietnam, to 
include his exposure to small arms fire and rocket attacks, 
and his witnessing of maimed bodies and inhumane living 
conditions.  He reported that, following active service, he 
completed college.  He also attended law school, but his GI 
benefits ran out and he couldn't afford to complete his 
studies.  He was in the investment business for 14 years, and 
he was now working in group health insurance.  He had been 
married and divorced three times.  His hobbies included 
exercising a few times a week that had the added benefit of 
relieving stress.  He also spent time with his daughter every 
other weekend.  After Vietnam, he had no interest in former 
hobbies of hunting and fishing but, with some encouragement 
from a friend, he gradually resumed these activities.  He 
socialized with people he knew in the investment business.  
Crowds did not really bother him although he preferred to sit 
in the corner of restaurants while dining.

The appellant also reported five to six hours of broken sleep 
at night.  He indicated that he could only fall asleep with 
the television on, and that he only slept on his couch or on 
the floor.  He had some nightmares and night sweats.  He 
described anxiety dreams with vivid colors.  Sometimes his 
dreams were about pulling guard duty or flying helicopters.  
He denied hallucinations or delusions, but he indicated that 
he had a "movement" out of the corner of his eye.  He 
preferred not to be around any Orientals.  War movies did not 
bother him.  Occasionally, when alone, he felt like he was 
back in Vietnam, but he indicated that these experiences were 
probably dreams.  He often wished he was back in Vietnam 
because, unlike now, he felt in control and in charge.  He 
reported some startle response to noises, such as gunshot or 
backfires, but he tried not to hit the floor because it was 
embarrassing.  He had some survivor guilt.  He made some 
friendships, but not as freely as before the war.

On mental status examination, the appellant dressed in a 
normal fashion.  He looked somewhat depressed, his face 
showed no change during evaluation and his mood stayed 
depressed most of the time.  Speech was normal and quite 
spontaneous.  He was not too hopeful about the future, but 
being with his little girl helped this feeling.  He had some 
crying spells, especially if he drank.  He was abstract on 
the verbs.  Thought process was normal.  His memory was ok, 
he was alert, and he was well oriented to time, place, and 
person.  There were no hallucinations, delusions or 
schizophrenic trends.  There was depression and anxiety, and 
his hands were quite sweaty.  Insight was superficial, and 
judgment was good.  He thought about suicide but denied 
intent.  He never really thought about homicide.  Minnesota 
Multiphasic Personality Inventory findings were most 
consistent with a PTSD diagnosis.  Psychiatric diagnosis was 
of chronic, delayed PTSD and dysthymia.

In July 1994, the appellant appeared before the RO and 
presented testimony similar in substance and nature to the 
history he reported at his April 1994 VA PTSD examination.  
By means of a rating decision dated in March 1995, the RO 
granted the appellant's claim for service connection for 
PTSD, and assigned a 10 percent rating effective to the date 
of claim on December 27, 1993.

On VA Social and Industrial Survey, dated in November 1996, 
the appellant further clarified his past work history of 
having 20 jobs over the last 20 years.  He found it hard to 
maintain long- term enthusiasm and commitment to any 
particular position if success did not come quickly.  His 
difficulty in managing stress and depression in both his 
personal and professional life seemed to be a regular cycle 
throughout his various jobs and three marriages.  He related 
well to the interview situation, but with an undercurrent of 
frustration and more stress than he readily admitted.  He 
related much anger and internalized rage from his Vietnam 
experiences, to include his treatment by Americans and 
"hippies" who verbally chastised him following his return 
to home.  He had three failed marriages, with the last one 
resulting from his bankruptcy, loss of home and lack of 
employment.  He had several "ladyfriends" on and off since 
his last marriage, but he did not maintain long- term female 
relationships.

Affect and orientation of the appellant were appropriate.  
There were no delusions or impairment of memory or thought 
processes.  Insight and judgment appeared normal.  He did not 
maintain regular visits to the mental hygiene clinic, and he 
did not take psychotropic drugs.  He denied present or past 
drug use or steady alcohol consumption.  He tried to spend as 
much of his time as possible working but, in his chosen area 
of sales, his income was very uncertain and the products 
questionable.  He became tearful at one point describing the 
loss of income from one job in which a company went out of 
business.  He did not appear suicidal, but he stated that he 
did not know how much longer he could hold on.  He slept on 
the couch with frequent wake- ups during the night, usually 
gaining only 2- 3 hours rest at a time.  He continued to have 
night sweats and strange dreams.  He sometimes felt fearful 
but he did not know why.  He was depressed most of the time 
and he tried to take vitamins to counteract the depression.  
He appeared capable of socializing and he maintained good 
interaction throughout the interview.  However, due to 
depression and lack of financial success at employment, he 
had little opportunity to go outside to see others.

The examining social worker related that the appellant 
learned to live with his condition for so long that he blamed 
himself for his many failures.  He had made a very strong 
effort to maintain employability since his return from 
Vietnam, and many of his failures seem to be a direct result 
of his inability to manage stress and increased anxiety.  His 
depression appeared to be long- standing and posttraumatic 
stress had undermined his self- confidence and daily 
functioning in a competitive work situation.  It was felt 
that he was near the end of productivity in trying to earn a 
living in sales, and he was not capable of managing any 
physically demanding work due to physical disabilities of the 
hip and hand.  It was felt that his functional abilities were 
more severely disabling than reflected in a 10 percent 
rating, and that he was more impaired than he himself 
realized.

On VA psychiatric examination, dated in December 1996, the 
appellant reported a history of inability to cope with things 
that developed over the last several years.  He denied 
attending mental health treatment or use of psychotropic 
drugs.  He continued to have considerable sleep impairment 
with night sweats and surrealistic or vivid dreams.  He 
complained that certain sights and sounds, such as the sound 
of heavy machinery, triggered intrusive thoughts about war.  
For the past year, he had been living with a friend, and he 
had been working for another friend.  He had recently sold a 
couple of policies, and he enjoyed the freedom of working at 
his own pace and schedule.  He indicated that he was unable 
to work in any other environment.  On mental status 
examination, he was a casually dressed individual who made 
minimal eye contact during the interview.  He sat somewhat 
slumped in his seat.  He was fully cooperative and gave no 
reason to doubt the information he provided.  He appeared 
somewhat dysphoric and anxious.  Predominant moods were of 
anxiety and depression.  Affect was appropriate to content.  
Thought processes and associations were logical and tight 
without evidence of confusion.  No gross impairment in memory 
was observed, and he was oriented times three.  There was no 
complaint of hallucinations and no delusional material was 
noted.  Insight and judgment were adequate.  He reported 
occasional suicidal ideations but denied any intent or plan.  
Diagnosis was of chronic PTSD.  The examiner did not find any 
evidence of unemployability, but it was felt that the 
appellant was capable of only working in situations which 
afforded him certain freedom and flexibility.  He did 
manifest some industrial impairment on the basis of his PTSD 
which made a sales position very difficult for him.  Global 
Assessment Functioning (GAF) score as 55.

VA outpatient treatment reports reveal treatment for physical 
disability, but are negative for treatment for symptomatology 
related to PTSD.

By means of rating decision dated in December 1996, the RO 
increased the evaluation for PTSD to 50 percent disabling 
effective to the date of claim dated on December 27, 1993.

II.  Applicable laws and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125- 4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125- 4.130 (1998)).  See 61 
Fed. Reg. 52695- 52702 (1996).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991).  But see Rhodan v. West, No. 96-1080 (U.S. 
Vet.App. Dec. 1, 1998). 

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  

Under the criteria in effect prior to Nov. 7, 1996, a 50 
percent disability evaluation for PTSD, pursuant to 
Diagnostic Code 9411, contemplated considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people.  By reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.

A 70 percent rating was warranted for severe impairment in 
the ability to establish and maintain effective or favorable 
relationships with people.  The psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.

Under the criteria which became effective on Nov. 7, 1996, a 
50 percent disability evaluation for PTSD, pursuant to 
Diagnostic Code 9411, contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circulatory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work- like settings); and inability to establish and 
maintain effective relationships.

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 3.102 (1998); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

IV.  Increased rating for PTSD.

The Board has examined the relevant evidence during the 
appeal period, and finds it to be consistent insofar as to 
the nature and severity of PTSD is concerned.  That is, the 
appellant has consistently described sleep impairment, 
disturbing dreams, intrusive thoughts, hypervigilance, 
depression and anxiety.  However, his psychomotor 
functioning, judgment, thought processes and memory were not 
impaired.  He has also consistently described difficulty in 
coping with stress and making new relationships.  According 
to the psychiatric assessment, his psychological, social and 
occupational functioning (GAF score) indicated symptoms 
intermediate between moderate symptoms and serious symptoms.  

This evidence shows that the social and industrial impairment 
due to PTSD is not more than considerable under the rating 
criteria in effect prior to November 7, 1996.  This evidence 
also shows occupational and social impairment of such degree 
as to cause reduced reliability and productivity.  
Accordingly, an increased rating under the criteria in effect 
subsequent to Nov. 7, 1996 is not warranted.

The schedular rating criteria represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from disease or injury.  38 C.F.R. § 4.1 
(1998).  The varying degrees of disability contemplate 
considerable loss of working time due to exacerbations or 
illness in proportion to the severity of the disability.  Id.  
In cases of unusual or exceptional disability picture, such 
as injuries or illnesses causing marked interference with 
employment or frequent periods of hospitalization, an 
extraschedular evaluation may be assigned where the regular 
schedular standards are thereby rendered impractical.  38 
C.F.R. § 3.321(b)(1) (1998).

In this case, the appellant's PTSD has undermined his ability 
to function daily in a competitive environment.  However, 
PTSD has not caused any recent periods of hospitalization.  
In fact, he is not receiving outpatient psychiatric treatment 
or using psychotropic medications.  The Board discerns no 
other factors which establish and exceptional or unusual 
disability picture in this case.  Accordingly, the Board 
finds that assignment of an extraschedular rating is not 
warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102, 4.3 (1998).







	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for PTSD is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

